EXHIBIT 10.3







SALISBURY BANK AND TRUST COMPANY
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
THIS AGREEMENT (the “Agreement”) is made and entered into this 12th day of
December, 2019, by and between Salisbury Bank and Trust Company, a banking
corporation, located in Lakeville, CT (the “Bank”), and Richard Cantele, a
current employee of the Bank (hereinafter referred to as the “Employee”).  This
Agreement supersedes any prior split dollar agreement that may be in effect as
of the effective date of this Agreement and hereby nullifies and cancels any
such prior split dollar agreement.
INTRODUCTION
WHEREAS, Employee is an officer or other highly paid employee of the Bank;
WHEREAS, the Bank is purchasing insurance policies (hereinafter referred to as
the “Insurance Policy”), with Midland National, New York Life and Ohio National
(hereinafter referred to as the “Insurer(s)”), on the life of the Employee;
WHEREAS, the Bank desires to induce Employee to continue to utilize Employee’s
best efforts on behalf of the Bank by its payment of premiums due on the
Insurance Policy(ies); and
WHEREAS, the Bank is the sole owner of the Insurance Policy(ies) and elects to
endorse a portion of the death benefit of the Insurance Policies to Employee, or
Employee’s designated beneficiary.
NOW, THEREFORE, in consideration of the mutual undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Bank and the Employee agree as
follows:
1.
Ownership



1.1.
Ownership of Insurance Policy(ies). The Bank is the sole owner of the Insurance
Policy(ies) and shall have the right to exercise all incidents of ownership. The
Bank shall be the beneficiary of the remaining death proceeds of the Insurance
Policy(ies) after payment of the Employee Death Benefit as defined and provided
for in this Agreement. The Bank shall at all times be entitled to the
Policy(ies) cash surrender value, as that term is defined in the Insurance
Policy(ies), less any Insurance Policy loans and unpaid interest or cash
withdrawals previously incurred by the Bank and any applicable Insurance Policy
surrender charges.  The cash surrender value shall be determined as of the date
of the surrender of the Insurance Policy or death of the Employee, as the case
may be.



1.2.
Right to Insurance Policy(ies).Notwithstanding any provision hereof to the
contrary, the Bank shall have the right to sell or surrender the Insurance
Policy(ies) without terminating this Agreement, provided (i) the Bank replaces
the Insurance Policy(ies) with a comparable life insurance policy or arrangement
that provides the benefit provided under this Agreement and (ii) the Bank and
the Employee (who will not unreasonably withhold his signature) execute a new
Split Dollar Policy Endorsement for said comparable coverage arrangement, at
which time all references to “Insurance Policy” hereunder shall refer to such
replacement coverage arrangement. Without limitation, the Insurance Policy(ies)
at all times shall be the exclusive property of the Bank, and shall be subject
to the claims of the Bank’s creditors.

1

--------------------------------------------------------------------------------





2.
Premiums.



2.1.
Payment of Premium. The Bank may pay each premium on the Insurance Policies to
the Insurers on or before the due date of such premium or within the grace
period allowed by the Insurance Policies for the payment of such premium.



2.2.
Economic Benefit. The Bank shall determine the economic benefit attributable to
the Employee based on the life insurance premium factor for the Employee’s age
multiplied by the amount of current life insurance protection payable to the
Employee’s beneficiary.  The “life insurance premium factor” is the minimum
amount required to be imputed under Treasury Regulation § 1.61-22(d)(3)(ii), or
any subsequent applicable authority. The Bank shall impute the economic benefit
to the Employee on an annual basis by adding the economic benefit to the
Executive’s Form W-2, or, if applicable, Form 1099.



3.
Bank’s Interests.  Upon the occurrence of an event described in Section 5 of
this Agreement, the Bank shall be entitled to receive an amount equal to all
death benefits due under the Insurance Policy less those explicitly provided to
the Employee’s designated beneficiary under Section 4 hereof (the “Bank’s Policy
Interest”).  The Bank’s Policy Interest shall be payable as provided in Section
5 of this Agreement.  The Bank’s Policy Interest shall be reduced by any amount
borrowed against the Insurance Policy(ies) by Bank.



4.
Employee’s Interests.



4.1.
Executive: Pre-Retirement Death Benefit. Upon death of the Employee while in
service to the Bank, the Employee Death Benefit under this Agreement shall be
the lesser of i) three (3) times base annual salary, not to exceed $400,000,
less $50,000 or ii) the Net Amount at Risk, defined as the difference between
the death benefit payable upon death of the insured pursuant to a life insurance
policy and the accrued cash value of the life insurance policy at the time of
death of the insured.



4.2.
Executive: Post-Retirement Death Benefit.  If the Employee is in service to the
Bank at the time the Employee reaches age 65, upon the death of the Employee on
or after age 65, the Employee Death Benefit under this Agreement shall be the
lesser of i) a multiple of final base annual salary, not to exceed $400,000, or
ii) the Net Amount at Risk, defined as the difference between the death benefit
payable upon death of the insured pursuant to a life insurance policy and the
accrued cash value of the life insurance policy at the time of death of the
insured.  The multiple under this paragraph 4.2 shall be:



 
Age 65 and After
1.5 times Final Base Salary



4.3.
Definitions:



(a)
“Normal Retirement Age” shall be Age 65.



(b)
“Executive” shall be an Employee who is a signatory to this Agreement and who
has one or more of the titles listed as an “Executive” title on Schedule 4.5.



(c)
Net Amount at Risk:  defined as the difference between the death benefit payable
upon death of the insured pursuant to a life insurance policy and the accrued
cash value of the life insurance policy at the time of death of the insured.

2

--------------------------------------------------------------------------------





5.
Beneficiary



5.1.
Beneficiary Designation. The Employee’s “Beneficiary Designation” shall be made
in writing and delivered to the Bank in a form acceptable to the Insurers and
Bank (“Beneficiary Designation Form”).  Employee’s designated Beneficiary may be
amended by the Employee from time to time during the term of this Agreement. 
Upon the acceptance by the Bank of a new “Beneficiary Designation Form”, all
“Beneficiary Designations” previously filed shall be cancelled.  The Bank shall
be entitled to rely on the last “Beneficiary Designation Form” filed by the
Employee and accepted by the Bank prior to the Employee’s death.



5.2.
Beneficiary Acknowledgement. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Bank or its designated agent.



5.3.
Facility of Payment. If the Bank determines in its discretion that a benefit is
to be paid to a minor, to a person incapable of handling the disposition of that
person’s property, the Bank may direct payment of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person.  The Bank may require proof of
incompetence, minority or guardianship as it may deep appropriate prior to
distribution of the benefit.  Any payment of a benefit shall be a payment for
the account of the Employee and the Employee’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.



5.4.
No Beneficiary Designation.  If the Employee dies without a valid designation of
Beneficiary, or if all designated Beneficiaries predecease the Employee, then
the Employee’s surviving spouse shall be the designated Beneficiary.  If the
Employee has no surviving spouse, the benefits shall be made payable to the
personal representative of the Employee’s estate.



6.
Death Claims.



6.1.
Bank’s Benefit.  Upon the death of Employee, the Bank shall be entitled to
receive a portion of the death benefits payable under the Insurance Policy equal
to the Bank’s Policy Interest and the receipt of this amount by the Bank shall
constitute satisfaction of the Bank’s rights under Section 3 of this Agreement.



6.2.
Employee’s Benefit.  Upon the death of Employee, the Beneficiary shall be
entitled to receive the amount of the death benefits equal to the Employee Death
Benefit and the receipt of this amount by the Beneficiary shall constitute
satisfaction of the Employee’s rights under this Agreement.



6.3.
Benefit Paid by Insurance Carrier.  The benefit payable to Employee’s
Beneficiary shall be paid solely by the Insurers from the proceeds of the
Insurance Policies on the life of the Insured.  In no event shall the Bank be
obligated to pay a death benefit under this Agreement from its general funds. 
Should an Insurer refuse or be unable to pay death proceeds endorsed to Insured
under the express terms of this Agreement, or should the Bank cancel the
Insurance Policies for any reason, neither Employee nor any Beneficiary shall be
entitled to a death benefit.



6.4.
Suicide or Misstatement. The amount of the benefit payable to Employee’s
Beneficiary may be reduced or eliminated if Employee fails or refuses to take a
physical examination, to truthfully and completely supply such information or
complete any forms as may be required by the Bank or the Insurer, or otherwise
fails to cooperate with the requests of the Bank or the Insurer, or if Employee
dies under circumstances such that the Insurance Policies does not pay a full
death benefit, e.g., in the case of suicide within two years after a respective
Insurance Policy date.

3

--------------------------------------------------------------------------------



7.
Termination of Agreement.



7.1.
Termination Events. This Agreement shall automatically terminate on the
occurrence of any of the following events prior to the death of the Employee:



(a)
Cessation of the Bank’s business;



(b)
Written notice given by either party to the other;



(c)
Termination of the employment of Employee prior to age 65 (whether voluntary or
involuntary); or



(d)
Bankruptcy, receivership or dissolution of the Bank.



7.2.
Rights Upon Termination.  If this Agreement is terminated pursuant to this
Section 7, the Employee shall forfeit all rights hereunder to the Insurance
Policy(ies) or the right to designate a Beneficiary and Bank at its sole
discretion may retain or terminate the Insurance Policy(ies).



7.3.
Amendments. Prior to the Employee’s death, this Agreement may be amended or
terminated, in whole or in part, by the Bank at its sole discretion; provided,
however, that if the Employee’s interests are adversely affected, such amendment
or termination by action of the Bank may not become effective earlier than
thirty days (30) after delivering a written notice of such action to the
Employee.  This Agreement may not be amended after the date of the Employee’s
death.



7.4.
Change in Control.  Notwithstanding the provisions of this Section 7, upon a
Change in Control of the Bank, the Employee will fully vest in the Employee’s
Interests as provided in Section 4 of this Agreement, including the
Post-Retirement Death Benefit as if the Employee had been continuously employed
by the Bank to age 65, and this Agreement may not be terminated or amended
without the express written consent of the Employee.  For this purpose, Change
in Control shall mean a change in control as that term is defined in Section
409A of the Internal Revenue Code.



8.
Insurance Company Not a Party.  The Insurers shall not be deemed a party to this
Agreement for any purpose nor in any way responsible for its validity; shall not
be obligated to inquire as to the distribution of any monies payable or paid by
it under the Insurance Policy(ies); and shall be fully discharged from any and
all liability under the terms of the Insurance Policy(ies) upon payment or other
performance of its obligations in accordance with the terms of the Insurance
Policy(ies).  The Insurers shall not be bound by or be deemed to have notice of
the provisions of this Agreement.

4

--------------------------------------------------------------------------------



9.
Administration



9.1.
Plan Administrator.  This Agreement shall be administered by a “Plan
Administrator”, which shall consist of the Bank’s board of directors or such
committee as the board shall appoint.  The Employee may be a member of the
Administrator.



9.2.
Plan Administrator Duties.  The Plan Administrator shall have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement.



9.3.
Binding Effect of Decisions.  Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation, and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.



9.4.
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
members of the Plan Administrator, and those to whom management and operation
responsibilities of the plan have been delegated, against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Split Dollar Agreement, except in the case of willful
misconduct by the Plan Administrator or any of its members.



9.5.
Information.  To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the retirement, death, or Termination
of Employment of the Executive and such other pertinent information as the
Administrator may reasonably require.



10.
Claims and Review Procedure



10.1.
Written Claim.  A person who believes that he or she being denied a benefit to
which he or she is entitled under this Agreement (herein after referred to as a
"Claimant") may file a written request for such benefit with the Plan
Administrator, setting forth his or her claim. The request must be addressed to
the Bank at its then principal place of business.



10.2.
Timing of Response.  Upon receipt of a claim, the Plan Administrator shall
advise the Claimant that a reply will be forthcoming within ninety (90) days and
shall, in fact, deliver such reply within such period. The Plan Administrator
may, however, extend the reply period for an additional ninety (90) days for
reasonable cause. If the claim is denied in whole or in part, the Plan
Administrator shall adopt a written opinion, using language calculated to be
understood by the Claimant, setting forth:



(a)
The specific reason or reasons for such denial;



(b)
The specific reference to pertinent provisions of this Agreement on which such
denial is based;



(c)
A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary;

5

--------------------------------------------------------------------------------



(d)
Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and



(e)
The time limits for requesting a review under Section 10.3 and for review under
Section 10.4 hereof.



10.3.
Request for Review.  With sixty (60) days after the receipt by the Claimant of
the written opinion described in Section 10.2, the Claimant may request in
writing that the determination of the Plan Administrator be reviewed. Such
request must be addressed to the Bank at its then principal place of business.
The Claimant or his or her duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Plan Administrator. If the Claimant does not request a
review of the Plan Administrator's determination within such sixty (60) day
period, he or she shall be barred and estopped from challenging the Plan
Administrator's determination.



10.4.
Review of Decision. The Plan Administrator will review its determination within
sixty (60) days after receipt of a request for review. After considering all
materials presented by the Claimant, the Plan Administrator will render a
written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Plan Administrator will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.



11.
Binding Effect.  This Agreement shall bind the Employee and the Bank and their
respective heirs, beneficiaries, survivors, executors, administrators,
representatives, successors, transferees and assigns, and any Insurance Policy
Beneficiary.



12.
No Guarantee of Employment.  This Agreement is not an employment policy or
contract.  It does not give the Employee the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Employee.  It
also does not require the Executive to remain an employee nor interfere with the
Employee’s right to terminate employment at any time.



13.
Waiver of Jury Trial. To the fullest extent permitted by applicable law, bank
and employee hereby irrevocably and expressly waive all right to a trial by jury
in any action, proceeding, or counterclaim (whether based upon contract, tort,
or otherwise) arising out of or relating to this agreement or the transactions
contemplated herein or the actions of the bank in the negotiation,
administration, or enforcement thereof. Each party hereto (A) certifies that no
representative, agent or attorney of any other person as represented, expressly
or otherwise, that such other person would not, in the event of litigation seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into this agreement by, among other
things, the mutual waivers and certifications in this section.



14.
Entire Agreement; Oral Agreements Ineffective. This Agreement constitutes the
entire and final agreement between the Bank and Employee as to the subject
matter hereof and may not be contradicted by evidence of prior, contemporaneous,
or subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.



15.
No Third-Party Beneficiaries.  The benefits of this Agreement shall not inure to
any third party.  This Agreement shall not be construed as creating any rights,
claims, or causes of action against Bank or any of its officers, directors,
agents, or employees in favor of any person or entity other than Employee.

6

--------------------------------------------------------------------------------



16.
Severability.  If any one or more of the provisions hereof is declared invalid,
illegal, or unenforceable in any jurisdiction, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired, and that invalidity, illegality, or unenforceability in one
jurisdiction shall not affect the validity, legality, or enforceability of the
remaining provisions hereof.



17.
Governing Law; Venue; Service of Process. This agreement shall be governed by
and construed in accordance with the laws of the state of Connecticut. This
agreement has been entered into in Litchfield County, Connecticut, and is
performable for all purposed in Litchfield County, Connecticut. The parities
hereby agree that any lawsuit, action, or proceeding that is brought (whether in
contract, tort, or otherwise) arising out of or relating to this agreement, the
transactions contemplated thereby, or the actions of the bank in the
negotiation, administration, or enforcement of any of this agreement shall be
brought in a state or federal court of competent jurisdiction located in
Litchfield County, Connecticut. Employee hereby irrevocably and unconditionally
(A) submits to the exclusive jurisdiction of such courts, (B) waives any
objection it may now or hereafter have as to the venue of any such lawsuit,
action, or proceeding brought in any such court, and (C) further waives any
claim that it may now or hereafter have that any such court in an inconvenient
forum. Each of the parties hereto agree that service of process upon it may be
made by certified reregistered mail, return receipt requested at the address for
notices contained in the signature page of this agreement.



18.
Notices.  Any notice, consent or demand required or permitted to be given under
the provisions of this Agreement by one party to another shall be in writing,
shall be signed by the party giving or making the same, and may be given either
by delivering the same to such other party personally, or by mailing the same,
by United States certified mail, postage prepaid, to such party, addressed to
his or her last known address as shown on the records of the Bank.  The date of
such mailing shall be deemed the date of such mailed notice, consent or demand.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
SALISBURY BANK & TRUST COMPANY:
EMPLOYEE:
By: /s/ Douglas Cahill

By: /s/ Richard J. Cantele, Jr.

Print Name: Douglas Cahill
Print Name: Richard J. Cantele, Jr.

Title: Vice President, Human Resources

 



7